Case 7-18-cv-00409-PMH-JCM          Document 81           Filed in NYSD on 07/01/2021                 Page 1 of 3




                                          STATE OF NEW YORK
                                   OFFICE OFPlaintiff
                                             THE ATTORNEY
                                                      shall fileGENERAL
                                                                 a response   to this letter by July 16, 2021.
  LETITIA JAMES                                                               DIVISION OF REGIONAL OFFICES
  ATTORNEY GENERAL                          Defendants shall serve a copy     of this OrderREGIONAL
                                                                           WESTCHESTER      on Plaintiff, and
                                                                                                     OFFICE
                                            shall file proof of service by July 6, 2021.

  July 1, 2021
                                            SO ORDERED.

  Hon. Philip M. Halpern
                                            _______________________
  United States District Court              Philip M. Halpern
  Southern District of New York             United States District Judge
  300 Quarropas Street
                                            Dated: White Plains, New York
  White Plains, NY 10601                           July 2, 2021


   Re:     Thurmond v. Avion Thomas-Walsh et al., 7:18-cv-00409 (PMH-JCM)

  Dear Honorable J. Halpern:

          In this 42 U.S.C. § 1983 action, this Office represents Defendants Avion Thomas-Walsh and Dr.
  Frederick Bernstein. The remaining claim in this action is plaintiff’s First Amendment claim against Def.
  Thomas-Walsh alleging a retaliatory change in his medication on May 29, 2014 in reponse to a grievance
  and a supervisory claim against Def. Bernstein based on Def. Walsh’s alleged retaliatory act. The claims
  for medical indifference were dismissed by the Hon. J. Kenneth Karas. See (Dkt. No. 26, Opinion and
  Order, J. Karas, 3/29/2019). Plaintiff is a convicted state prisoner who receives medical and mental
  health treatment from New York State.

          In the Complaint (Dkt. No. 2, 1/12/2018), Plaintiff claims he suffered psychological injuries. See
  Compl. at 7. He claims “mental and physical and emotional pain and suffering” and “phobias”. At his
  deposition, he declined to withdraw the claim of suffering from phobias and emotional, mental and
  psychological injuries. He has refused to return the signed HIPAA authorization for his New York State
  Office of Mental Health records (Dkt. No. 76, 6/9/2021) and (Dkt. No. 78, 6/21/2021) for the time period
  of 2014 – present despite this Court’s order (Dkt. No. 79, 6/24/2021).

          Plaintif has opened the door to discovery of his psychological records. Cohen v. City of New York,
  2007 U.S. Dist. LEXIS 70762, 2007 WL 2789272, at * 5 (S.D.N.Y. Sept. 25, 2007) (noting that when a
  plaintiff assert[ed] she suffered from some psychological injury, it places her mental history in issue,
  which “opens the door to the possibility that the defendant should be allowed to explore either alternate
  causes for such psychological trauma and other mental health damages, and also to rebut the claim for
  the amount of damages that the plaintiff might seek from a jury”). See also Wilkinson v. Lewis, No. 15-
  CV-1395 (DNH/DJS), 2016 U.S. LEXIS 197525 (N.D.N.U. Nov. 2, 2016) (holding in seeking emotional
Case 7-18-cv-00409-PMH-JCM           Document 81        Filed in NYSD on 07/01/2021          Page 2 of 3
  damages, Plaintiff has placed her mental health condition at issue in this lawsuit, thus rendering her
  medical and treatment records, both before and after the incident at issue, highly relevant and, in this
  regard, has waived any privileges she may assert thereto).

          It appears that Plaintiff does not intend to provide a HIPPA authorization for the OMH records.
  (Dkt. No. 80, 6/24/2021, Pl. Appeal of Magistrate Judge Decision). Defendants ask that the Court
  preclude any evidence or allegations regarding psychological, mental, or emotional injuries. Plaintiff has
  erroneously stated the records are privileged, which they are not. Plaintiff opened the door to this
  discovery by seeking $100,000 for psychological injuries which remain unsubstantiated by any evidence.
  The records are the evidence that can either substantiate these claims of psychological injury. It is wrong
  to say the request is made on pure speculation when it is Plaintiff who has asserted the claim. The records
  are important as it would either substantiate or not substantiate the claim or provide an alternative reason
  for any such injuries.

           Federal Rule of Civil Procedure 37 provides that "[i]f a party fails to provide information or
  identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information or
  witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
  justified or is harmless." Fed. R. Civ. P. 37(c)(1). "The district court has wide discretion in punishing
  failure to conform to the rules of discovery." Outley v. City of New York, 837 F.2d 587, 590 (2d Cir. 1988).
  Preclusion of evidence is among the sanctions which may be imposed for violation of a party's discovery
  obligations. Fuller v. Summit Treestands, LLC, No. 07-CV-330, 2008 U.S. Dist. LEXIS 125390, 2009 WL
  483188, at *3 (W.D.N.Y. Feb. 25, 2009).

           In Outley, the Second Circuit identified four factors courts must consider in determining whether
  preclusion of evidence or a witness is appropriate where a party has failed to meet discovery deadlines:
  "(1) the party's explanation for the failure to comply with the discovery order; (2) the importance of the
  testimony of the precluded witness; (3) the prejudice suffered by the opposing party as a result [*9] of
  having to prepare to meet the new testimony; and (4) the possibility of a continuance." Softel, Inc. v.
  Dragon Med. & Sci. Commc'ns, Inc., 118 F.3d 955, 961 (2d Cir. 1997) (citing Outley, 837 F.2d at 590-91).
  "[A]lthough preclusion of evidence and dismissal of the action are harsh remedies and should be imposed
  only in rare situations, they are necessary to achieve the purpose of Rule 37 as a credible deterrent rather
  than a paper tiger." Update Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 71 (2d Cir. 1988).

         Hence, Defendants request that the Court preclude Plaintiff from presenting any allegation,
  testimony, or other evidence of psychological or emotional injuries in this case for failure to provide a
  signed HIPAA authorization for his New York State Office of Mental Health records.



         Respectfully submitted,



         Janice Powers, Esq.
         Assistant Attorney General
Case 7-18-cv-00409-PMH-JCM      Document 81      Filed in NYSD on 07/01/2021     Page 3 of 3


        cc via regular mail to:
        Kevin Thurmond (00-A-5247) Woodbourne Correction Facility 99 Prison Road P.O. Box 1000
        Woodbourne, NY 12788
